Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
The application has been amended as follows: 
	In the claim 2, “Claim 2” is renumbered as --Claim 3-- 
	In the claim 4, “Claim 4” is renumbered as --Claim 2 –
	In the Claim 2 ( renumbered as Claim 3), line 1 is changed to “ The hearing device according to Claim 2, wherein..”
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a hearing device for compensating hearing loss of user, has wireless communication unit that is interconnected to first ends of conductive elements, and first and second conductive elements whose second ends are interconnected. The independent claim 1, identifies a uniquely distinct feature of “…wherein the first conductive element and the second conductive element are coupled electromagnetically at radio frequencies to form an RF antenna; and wherein an impedance of the magnetic induction coil is selected so that the RF antenna has a free end at the radio frequencies.” 
Independent claim 4, identifies a uniquely distinct feature of “… wherein the wireless communication unit is coupled to the first end of the first conductive element and to the first end of the second conductive element, and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil; and wherein a length of the first conductive element and/or the second conductive element corresponds to approximately a quarter of a wavelength of an electromagnetic field associated with the wireless communication unit.” 
 Independent claim 5, identifies a uniquely distinct feature of “… wherein the wireless communication unit is coupled to the first end of the first conductive element and to the first end of the second conductive element, and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil; and  wherein the magnetic induction control chip is coupled to the first end of the first conductive element through a first inductor, and is coupled to the first end of the second conductive element through a second inductor.” 
Independent claim 7, identifies a uniquely distinct feature of “… wherein the wireless communication unit is coupled to the first end of the first conductive element and to the first end of the second conductive element, and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil; and  further comprising wherein the hearing device further comprises a battery, wherein the magnetic induction control chip and the wireless communication unit are closer to a first side of the battery than to a second side of the battery, and wherein the magnetic induction coil is closer to the second side of the battery than to the first side of the battery, wherein the first side is different from the second side.” 
Independent claim 8, identifies a uniquely distinct feature of “… wherein the wireless communication unit is coupled to the first end of the first conductive element and to the first end of the second conductive element, and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil; and  further comprising wherein the hearing device further comprises a battery wherein the battery has a position in the hearing device that allows the battery to provide an electromagnetic shield between (1) the magnetic induction control chip and the wireless communication unit, and (2) the magnetic induction coil. 
Independent claim 10, identifies a uniquely distinct feature of “… wherein the wireless communication unit is coupled to the first end of the first conductive element and to the first end of the second conductive element, and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil; and wherein the one or more microphones are at a carrier board, wherein the signal processor is at the carrier board, and wherein the at least a part of the first conductive element and the at least a part of the second conductive element are conductive traces in the carrier board. 
Independent claim 11, identifies a uniquely distinct feature of “… wherein the wireless communication unit is coupled to the first end of the first conductive element and to the first end of the second conductive element, and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil; and wherein one or a combination of the magnetic induction control chip, the wireless communication unit, and the signal processor, is in a multichip assembly. 
Independent claim 19, identifies a uniquely distinct feature of “… wherein the wireless communication unit is coupled to the first end of the first conductive element and to the first end of the second conductive element, and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil; and wherein the magnetic induction coil has a longitudinal direction that is parallel to an ear-to-ear axis of a user of the hearing device, when the hearing device is at an intended operational position with respect to an ear of the user.
Bodvarsson (US20160366525) teaches on ([0056] teaches the second antenna 40 communicates at high frequency with external unit 62 and/or the other hearing device 10'. The wireless interface 32 receives and sends data via the second antenna 40. The second antenna 40 receives high frequency wireless signals 66 comprising data. In particular also the electrically conducting element 38 receives high frequency wireless signals 66 comprising data via the second antenna 40. The second antenna 40 can also transmit high frequency signals comprising data, e.g., a signal derived from the low frequency signals received by microphones 28 and 30. In particular also the electrically conducting element 38 can transmit high frequency signals via the second antenna 40. High frequency here are taken to mean frequencies above 1 MHz, and up to 100 GHz.The wireless signals 66 are also transferred to the electric circuitry 34. Further, [0066] teaches in case the second antenna 40 or electrically conducting element 38 is excited by external high frequency signals arriving at the hearing device 10, these external high frequency signals are passed through the high-pass filter 78 and the balun 76 to enter the PCB 70 at the high frequency signal connections 74, where the external signals are received by the wireless interface 32 connected to PCB 70. Hence FIG. 3 illustrates how the high frequency signal or transceiver radio frequency (RF) signal is isolated from the signal comprising audio and connected to two balanced wires.
Svajda (US20020036428) teaches he integrated telecoil amplifier (or integral amplifier) of the present invention is an active device (or several active devices) providing signal processing of the signals received by the telecoil. This processing is performed in the amplified telecoil system between the telecoil and an output. Output signals from other transducers (e.g., microphones, external signal source, etc.) may be processed in the same manner. Such output signals from transducers (e.g., amplified telecoil, microphones) can be combined by a mixing device or may enter the signal processor directly. In one embodiment, the present invention uses an integrated telecoil amplifier with high impedance input to which the telecoil is coupled. To ensure correct frequency shaping, the invention uses internal filters having frequency characteristics not influenced by any telecoil property in the integrated telecoil amplifier. Accordingly, the frequency response of the amplified telecoil system can be shaped, independent of the telecoil properties. [0010] Further, the integrated telecoil amplifier of the present invention can be used for the simultaneous reception of signals in the audio frequency range (e.g., 20 Hz to 10 kHz) and signals outside this audio frequency range by means of the frequency spectrum separation provided by internal LF and HF filters. As a result, the integrated telecoil amplifier of the present invention makes it possible to simultaneously receive and process both audio signals and other signals using the same telecoil. [0012] teaches a method of receiving and processing audio and non-audio signals for use in a hearing aid comprises converting electromagnetic radiation to electrical signals, amplifying the electrical signals to produce amplified signals, and signal processing of the amplified signals. Circuitry for performing the method can be integrated on a single integrated circuit (IC) or a hybrid. The hybrid may consist of one or more IC's and discrete components placed on a common miniature device that fits within a hearing aid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651